PER CURIAM.
Robert Lee Hall challenges an order that denied his post-conviction relief motion. At issue is the portion of the sentencing documents that require Hall to pay a public defender fee in the amount of $650.00 and $59,944.00 associated with investigation fees. Hall argues that he did not receive notice, and an opportunity to oppose those amounts. Hall argues further that having been represented by a public defender, he did not have the financial ability to pay such sums.
The record excerpts attached to the order summarily denying Hall’s motion do not conclusively refute his allegations that he was not given prior notice that a fee for the public defender’s services would be assessed. Mayolo v. State, 692 So.2d 939 (Fla. 4th DCA 1997). The order denying the motion is reversed and the case is remanded for evidentiary hearing or attachment of additional record excerpts that show that Hall is not entitled to any relief on that issue. We agree with the trial court’s denial of relief with respect to the investigative costs which were detailed in the plea form.
DELL, KLEIN and GROSS, JJ„ concur.